Case 1:17-cv-00204-PLM-RSK ECF No. 77, PageID.571 Filed 12/19/18 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 RONECA ECHOLS,

           Plaintiff,                      Case No. 1:17−cv−00204−PLM−RSK

     v.                                    Hon. Paul L. Maloney

 CARITE OF KALAMAZOO,

           Defendant.
                                     /


                        NOTICE OF HEARING CANCELLATION


       The debtor/creditor examination set in this matter for December 19,
 2018, at 9:30 AM is hereby CANCELLED.


                                         RAY KENT
                                         U.S. Magistrate Judge

 Dated: December 19, 2018          By:    /s/ Faith Hunter Webb
                                         Judicial Assistant
